Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 rejected under 35 U.S.C. 103 as being unpatentable over Beilby: 20120041903 hereinafter Be and further in view of Liu: 11082369.

Regarding claim 1 
Be teaches:
A computer-implemented method for generating a conversation system, comprising: 
under the control of one or more computer systems configured with executable instructions (Be: ¶ 89-92, 114-116; Fig 1; Claim 42: chatbot comprising stored software executed on a processor);
prompting an authoring user to select a selected knowledge from a set of one or more sets of knowledge nodes (Be: ¶ 56-63, 145; Fig 2: a chatbot generated based on user selection of particular training material in the form of nodes, domains, etc. which comprise variables used by the chatbot as a starting point for a particular conversation); 
receiving the authoring user's selection of the selected knowledge domain (Be: ¶ 56-63, 73, 144-149; Fig 2, 4: a user configures the chatbot by editing nodes of the conversation data structure such as by selection, drag and drop, etc. upon a user interface such as that of Fig 2); 
receiving authoring user input from the authoring user (Be: ¶ 56-63, 73, 74, 144-149; Fig 2, 4: such as the coding and linking of knowledge nodes); and 
converting the authoring user input into a plurality of text outputs in a structured form, usable by an authored automated integration system (Be: ¶ 4, 56-63, 73, 74, 132, 144-149; Fig 2, 4: chatbot outputs responses in concert with a structured knowledge representation, e.g. a knowledge association dictionary; said dictionary additionally functional in the generation of text output, spoken, etc.  by a chatbot ).

Be discusses the utility with respect to knowledge nodes or subjects but does not discuss domains.

In a related field of endeavor Liu teaches a system for curation of particular sets of knowledge into domain or use cases for the purpose of determining a set of responses appropriate for a plurality of domains (Liu: Col 2:33-2:49) for the purpose of generation a plurality of domain specific results (Lit: Col 14:23-14:40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to provide domain specific data such as that generated by Liu for the construction of a chatbot using the Be system and method. The average skilled practitioner would have been motivated to do so for the purpose of creating chatbots capable of responding with improved semantic relevance and would have expected only predictable results therefrom.

Regarding claim 2 
Be in view of Liu teaches or suggests:
The method of claim 1, further comprising: 
converting the authoring user input into a plurality of text outputs, wherein a first text output is a first output of a first recognition system and a second text output is a second output of a second recognition system (Be: ¶ 4, 56-63, 73, 74, 125, 132, 144-149; Fig 2, 4: system operates to generate a conversation data structure, chatbot, chatflow, etc. and to export or clone instances thereof for operation as separate first, second, etc. instances of the recognition system such as another account and said first, second, etc. instances further operate to generate and output first, second, etc. text, messages, spoken phrases, etc.); 
creating a domain-specific plan based on a domain specification of the selected knowledge domain (Be: ¶ 4, 56-63, 73, 74, 125, 132, Fig 2, 4: templates may be created, imported, copied, etc. said templated comprising industry and/or special interest specific questions and answers which may be edited and curated with respect to a chatbot); 
obtaining a run-time specification, the run-time specification comprising a plan task flow configured for the selected knowledge domain and based on the domain- specific plan (Be: ¶ 114-117, 125-132, 144-149: nodes are selected and linked and shown as a visual representation of a conversational data structure controlling the conversational flow of a chatbot associated therewith); 
executing the plan task flow (Be: ¶ 114-119, 125-132, 144-149: a chatbot in conversation with a user navigates the conversation data structure to generate and output  text, messages, spoken phrases, etc.); 
generating input values from the user input (Be: ¶ 114-119, 125-132, 144-149: editing and setting state of nodes suitable to identify duplications, broken path links, broken node links, etc. suitable to correct, improve and or make the system ready to operate automatically, such as by scheduling various tasks thereof) and;
improving the conversation system based on the input values (Be: ¶ 114-119, 125-132, 144-149: editing and setting state of nodes suitable to identify duplications, broken path links, broken node links, etc. suitable to correct, improve and or make the system ready to operate automatically, such as by scheduling various tasks thereof) and;
storing a representation of the conversation system in computer-readable memory (Be: ¶ 89-91, 114-119, 125-132, 144-149: user created chatbot, conversational data structure, etc. stored or otherwise persisted in memory, database, etc.). The claim is considered obvious over Be as modified by Liu as addressed in the base claim as it would have been obvious to apply the further teaching of Be and/or Liu to the modified device of Be and Liu.

Regarding claim 3 
Be in view of Liu teaches or suggests:
The method of claim 1, wherein the input from the authoring user comprises a voice input or a text input (Be: ¶ 114-132: creation methods include input, import, etc. of text content at least in the form of question answer pairs or other appropriately formatted text file for automatic conversion of text content into conversational nodes in the conversation data structure). The claim is considered obvious over Be as modified by Liu as addressed in the base claim as it would have been obvious to apply the further teaching of Be and/or Liu to the modified device of Be and Liu.

Regarding claim 4 
Be in view of Liu teaches or suggests:
The method of claim 1, wherein the first recognition system and the second recognition system are one or more of an automated speech recognition system or an image recognition system (Liu: Col 4:65-5:3: system processes inputs using natural language understanding). Further, Examiner takes official notice that speech recognition and image recognition comprise well known chatbot, voice skill, etc. functionality; and that chatbots in utilization of such features were well in the art to the average skilled practitioner before the effective filing date of the instant invention. Further, the recited features would have been obvious to include as such an inclusion would have been realized by the average skilled practitioner without undue experimentation and would generate no more than predictable results.

Regarding claim 5 
Be in view of Liu teaches or suggests:
The method of claim 1, further comprising dynamically revising the plan task flow using the reasoning module and based upon input from an interacting user interacting with the conversation system (Be: Abstract; ¶ 20-29; 179: system learns input variations of known messages and updates dictionary therewith; learns key relationships and term association concepts, and learns matches of the messages; said matches presented to a user for possible selection; said selection operative to update the conversation data structure). The claim is considered obvious over Be as modified by Liu as addressed in the base claim as it would have been obvious to apply the further teaching of Be and/or Liu to the modified device of Be and Liu.

Regarding claim 6 
Be in view of Liu teaches or suggests:
The method of claim 1, further comprising: obtaining, from the authoring user, a first authoring user selection of a selected option from among a first set of one or more first options (Be: ¶ 114-132; Fig 2: user operates upon a user interface to selectively position, sequence, attach plurality of nodes into a conversation data structure, plan task flow, etc.); adjusting the plan task flow based on the first authoring user selection (Be: ¶ 114-132; Fig 2: user operation of user interface functions to edit, revise, correct, etc. the conversation data structure); and creating a stored domain knowledge repository using a data mining module (Be: ¶ 114-132, 156-159: system further operative to perform dynamic learning, such as upon data mined from questions, answers, FAQ, etc. and create, update, etc. a knowledge dictionary thereby). The claim is considered obvious over Be as modified by Liu as addressed in the base claim as it would have been obvious to apply the further teaching of Be and/or Liu to the modified device of Be and Liu.

Regarding claim 7 
Be in view of Liu teaches or suggests:
The method of claim 6, wherein the data mining module uses one or more of structured text, unstructured text, and/or graphics, and computations of the data mining module alters outputs of the conversation system (Be: ¶ 60-76114-132, 156-159, 164-170, 186, 193, 274: system operative to automatically create a chatbot using question, answer, FAQ data or other unstructured text wherein the chatbot is dynamically edited, updated, etc.; such dynamic updating giving rise to diverse output). The claim is considered obvious over Be as modified by Liu as addressed in the base claim as it would have been obvious to apply the further teaching of Be and/or Liu to the modified device of Be and Liu.

Regarding claim 8 
Be in view of Liu teaches or suggests:
The method of claim 1, wherein the domain-specific plan is generated using an automated domain knowledge source module with a crowd-sourced knowledge source ranking system (Be: ¶ 114-132, 156-160, 164-170, 186, 193, 203-211, 274: system operative to automatically create a chatbot using question, answer, FAQ data wherein the chatbot is dynamically edited, updated, etc. when a user submits a set of documents which are subject to analysis and used to improve, update, etc. the chatbot based on valuations of parameters); (Liu: Col 2:49-2:57, 8:44-8:67, 10:1-10:15, 14:9-14:23: a system for ranking and scoring results based on crowd sourced information from domain experts), the method further comprising: 
deriving a scoring value for each of a plurality of knowledge sources (Be: ¶ 114-132, 156-160, 164-170, 186, 193, 203-211, 274: system operatively updates, reifies, improves, etc. a plurality of numeric profile variable values); (Liu: Col 2:49-2:57, 8:44-8:67, 10:1-10:15, 14:9-14:23: a system for ranking and scoring results based on crowd sourced information from domain experts); 
using the automated domain knowledge source module to dynamically determine a selected source to use from among a plurality of sources based on the scoring values (Be: ¶ 114-132, 156-160, 164-170, 186, 193, 203-211, 274: system operative to determine particular sources of knowledge in concert with user operations); (Liu: Col 2:49-2:57, 8:44-8:67, 10:1-10:15, 14:9-14:23: scored values of crowdsourced expert information used to curate knowledge in domain-specific sets of annotated utterances); and 
mapping the selected source to an output value of the conversation system (Be: ¶ 114-132: determined knowledge sources mapped to an output based on input user operations or operatively in response to an appropriate user utterance). The claim is considered obvious over Be as modified by Liu as addressed in the base claim as it would have been obvious to apply the further teaching of Be and/or Liu to the modified device of Be and Liu.

Claims 9-12 rejected under 35 U.S.C. 103 as being unpatentable over Beilby: 20120041903.

Regarding claim 9
Be teaches:
A system for a dynamically improving a conversation program based on user input (Be: ¶ 114-119, 125-132, 144-149: editing and setting state of nodes suitable to identify duplications, broken path links, broken node links, etc. suitable to correct, improve and or make the system ready to operate automatically, such as by scheduling various tasks thereof), the system comprising: one or more processors; and a non-transitory computer readable medium storing a plurality of instructions (Be: ¶ 89-92, 114-116; Fig 1; Claim 42: chatbot comprising stored software executed on a processor), which when executed, cause the one or more processors to: 
a) form an intent based on a user input (Be: ¶ 61, 182, etc.: system builds a conversation data structure in concert with a user intent to generate a chatbot based on user selection of particular training material in the form of nodes, domains, etc. which comprise variables used by the chatbot as a starting point for a particular conversation); 
b) create a plan based on the intent (Be: ¶ 4, 56-63, 73, 74, 125, 132, Fig 2, 4: templates may be created, imported, copied, etc. said templated comprising industry and/or special interest specific questions and answers which may be edited and curated with respect to a chatbot), wherein the plan comprises 
a first action object that transforms a first concept object associated with the intent into a second concept object and 
comprises a second action object that transforms the second concept object into a third concept object associated with a goal of the intent, 
wherein the first action object and the second action object are selected from a plurality of action objects (Be: ¶ 4, 56-63, 114-117, 125-132, 144-149, 178-194; Fig 2, 4, etc.: templates may be created, imported, copied, etc. said templated comprising industry and/or special interest specific questions and answers which may be edited and curated with respect to a chatbot; said templates resulting in a chatbot comprising a plurality of first, second, third, etc. nodes; said nodes selected, linked and shown as a visual representation of a conversational data structure controlling the conversational flow of a chatbot associated therewith), and 
wherein the first action object is provided by a first third-party developer and the second action object is provided by a second third-party developer (Be: ¶ 116, 258: system operative in concert with a plurality of third party developers); 
c) execute the plan (Be: ¶ 114-119, 125-132, 144-149: a chatbot in conversation with a user navigates the conversation data structure to generate and output  text, messages, spoken phrases, etc.), and
d) output a value associated with the third concept object (Be: ¶ 28-35, 114-132: determined knowledge sources mapped to an output based on input user operations or operatively in response to an appropriate user utterance).
Be strongly suggests does not explicitly teach the overall utility of creating nodes, knowledge domains, etc. based on modules from a plurality of third party developers. However Examiner takes official notice that the utility of acquiring different knowledge domains from different developers was well-known in the art before the effective filing date of the instant invention and would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for the purpose of embracing an object oriented and/or domain oriented approach to knowledge domain acquisition and would have expected only predictable result therefrom. 

Regarding claim 10 – please see the obviousness rationale with respect to claim 9, the recitations of claim 10 are considered substantially similar and are similarly rejected.

Regarding claim 11
Be teaches or suggests:
The system of claim 9, wherein the first concept object comprises first data which provides instantiations of the first concept object , the second concept object comprises second data which provides instantiations of the second concept object, and the third concept object comprises third data which provides instantiations of the third concept object (Be: ¶ 4, 56-63, 114-117, 125-132, 144-149, 178-194; Fig 2, 4, etc.: each concept object, node, etc. results in conversation interactions in the form of links to other nodes, default chatbot actions such as conversation outputs, etc.). The claim is considered obvious over Be as addressed in the base claim as it would have been obvious to apply the further teaching of Be to the modified device of Be.

Regarding claim 12
Be teaches or suggests:
The system of claim 9, wherein an input parameter of the first action object is mapped to a web service parameter and a web service result is mapped to an output value of the first action object (Be: ¶ 35, 181, 196, etc.: such as a result of user interaction with a web page and a response(s) thereon). The claim is considered obvious over Be as addressed in the base claim as it would have been obvious to apply the further teaching of Be to the modified device of Be.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/Primary Examiner, Art Unit 2654